Citation Nr: 1550315	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  07-05 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the left knee, claimed as a left knee disorder.

2.  Entitlement to service connection for disability characterized by loss of strength in the right wrist, claimed as a right wrist disorder.


REPRESENTATION

Veteran represented by:	Shannon L. Brewer, Attorney


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel



INTRODUCTION

The Veteran had active military service from October 1970 to April 1974.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2010, the Board remanded the Veteran's claims to the RO for further evidentiary development.  Once completed and returned to the Board, the claims were denied in October 2011.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a November 2014 Memorandum Decision, the Court vacated both denials, concluding that a March 2010 VA medical opinion, relied on by the Board to deny each claim, was inadequate for rating purposes.

It is noted that the Veteran's representative made a FOIA request to obtain a copy of the Veteran's claims file in May 2015.  This request was accomplished in July 2015, and the Board waited the 90 days requested by the representative prior to adjudicating the claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its October 2011 decision, and as noted above, the Board denied the Veteran's claims based on a March 2010 VA medical opinion.  Per the Court, however, the medical opinion was inadequate for rating purposes.  

As to the Veteran's left knee claim, and per the Court, the examiner recounted in general terms the Veteran's assertions of sustaining a left knee injury while playing football during service, as well as subsequent manifestations of the same.  The examiner ultimately relied on the lack of documentation of an in-service injury to conclude that there was a lack of evidence to support a nexus to service.  The Court found that the examiner's reliance on the lack of corroborating evidence of an in-service injury, without discussion of whether the Veteran's lay statements were sufficient to support the claim, rendered the opinion inadequate.  

The Court explained that, at a minimum, the Board should have asked the examiner for clarification as the perceived significance of the lack of medical documentation of the injury to ensure that the opinion was not based on an inaccurate factual premise, such as a credibility determination at odds with the Board's findings.

Further, the Court noted that the examiner failed to recognize the medical diagnoses of record with regard to a left knee condition, which explicitly included osteoarthritis with effusion and tears of the lateral meniscus, medial meniscus, and anterior cruciate ligament.  Instead, the examiner provided no diagnosis of the Veteran's knee, stating instead that there was no objective date to support a definitive diagnosis.  Noting that this statement, without further explanation, was contrary to the diagnoses already of record, the Court stated that this was yet another basis to find the opinion inadequate.

Regarding the right wrist claim, the Court found that the Board clearly erred in finding the March 2010 VA medical opinion adequate, as a possible relationship to an in-service football injury was not addressed.  In its January 2010 remand, the Board instructed the examiner to opine as to whether a right wrist disorder was caused by either an in-service cyst removal or from an in-service football injury.  However, an opinion as to the latter was not obtained.

On remand, the AOJ shall obtain an addendum opinion from the March 2010 VA examiner with regard to the Veteran's contentions in this matter.  Should that examiner not be available, the Veteran should be afforded an additional VA examination, in the appropriate specialty, so as to determine whether his claimed left knee and right wrist injuries are related to his period of active service.  Importantly, any opinion obtained should specifically address the Veteran's prior diagnoses of record, as well as the Veteran's lay statements relating each claim to an in-service injury.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA addendum opinion from the March 2010 VA examiner, or if not available, schedule the Veteran for an additional VA examination to assess the nature and etiology of any currently-diagnosed left knee and right wrist disorders.  The Veteran's VA claims folder should be made available to the examiner for review in conjunction with the opinion or examination.  The examiner should specifically review, note, and discuss the prior diagnoses of record for each claimed disorder, to specifically include the left knee (osteoarthritis with effusion and tears of the lateral meniscus, medial meniscus, and anterior cruciate ligament).  Further, the examiner must discuss the Veteran's lay statements of record, as well of those of his spouse and others, to include his reports of in-service football injuries to the left knee and right wrist, as well as his reports of continuous symptomatology thereafter.

In consideration of these and any other evidence or factors deemed relevant, the examiner should address the following questions:

A) Is it at least as likely as not (50 percent or greater) that a current left knee disorder either began during or was otherwise caused by the Veteran's period of active service?  Why or why not?  The examiner should specifically consider the Veteran's contention, as well as statements from an in-service friend, that the Veteran received a helmet blow to the left knee which caused a popping sound, and a "chop block" on another occasion, as well as his report on separation that he suffered from a trick or locked knee.  If the Veteran's assertions are insufficient to support his claim, please provide a detailed explanation, to include a discussion of the perceived significance of the lack of in-service documentation.

B) Is it at least as likely as not (50 percent or greater) that a right wrist disorder either began during or was otherwise caused by the Veteran's period of active service?  Why or why not?  The examiner should specifically consider the Veteran's report that his right wrist was struck by a football helmet on several occasions.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  After completing the above action, and any other indicated development, the Veteran's claims must be re-adjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




